Citation Nr: 0108918	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  00-05 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating for service-
connected residuals of right knee injury, status post 
anterior cruciate reconstruction, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel



INTRODUCTION

The veteran had active service in the United States Army from 
September 1988 to November 1991.  Additional service from 
July 1993 to October 1993 is indicated by the evidence of 
record. 

In September 1997 the Department of Veterans Affairs (VA) 
Regional Office in Waco, Texas (the RO) granted the veteran's 
claim of entitlement to service connection for residuals of 
an injury to the right knee, status post anterior cruciate 
reconstruction, and assigned a 10 percent evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5259 [cartilage, 
semilunar, removal of, symptomatic].

The appellant filed a claim of entitlement to an increased 
disability rating in September 1999.  This matter is on 
appeal to the Board of Veterans' Appeals (the Board) from a 
December 1999 rating decision of the RO which denied the 
veteran's claim.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a right knee 
injury, status post anterior cruciate reconstruction are 
manifested by pain, swelling, decreased stamina and locking.  

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected right 
knee disability so as to render impractical the application 
of the regular schedular standards.



CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for residuals of 
a right knee injury, status post anterior cruciate 
reconstruction, have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2000).  

2.  The criteria for an increased disability rating on an 
extraschedular basis have not been met. 38 C.F.R. § 
3.321(b)(1) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased disability rating for his 
service-connected residuals of right knee injury, status post 
anterior cruciate reconstruction, which are currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5259 (2000) [cartilage, semilunar, removal 
of, symptomatic] .  

In the interest of clarity, the Board will review the law, VA 
regulations and other authority that may be relevant to this 
claim; briefly describe the factual background of this case; 
and then proceed to analyze the claim and render a decision.

Relevant law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2000).  Separate 
diagnostic codes identify various disabilities.  The Board 
may only consider the specific factors as are enumerated in 
the applicable rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992).

In view of the number of atypical instances, it is not 
expected that all cases will show all the findings specified.  
38 C.F.R. § 4.21 (2000).  

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 (2000) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2000).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995). 

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to less movement 
than normal, more movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and instability.  38 C.F.R. § 4.45 (2000).  

Specific rating criteria

Under 38 C.F.R. § 4.71a, Diagnostic Code 5259, a 10 percent 
disabling evaluation is assigned for removal of cartilage, 
which is symptomatic.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a slight 
impairment of the knee is assigned a 10 percent evaluation; 
moderate impairment a 20 percent evaluation, and severe 
impairment a 30 percent evaluation.  

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just".  38 C.F.R. § 4.6 (2000).  It should also be noted 
that use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a) (West 1991); 38 
C.F.R. §§ 4.2, 4.6 (2000). 

Duty to assist

During the pendency of this appeal, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA), which provides 
that upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  
Veterans Claims Assistance Act, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103).  VCAA also requires the Secretary to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  The Secretary may 
defer providing assistance pending the submission by the 
claimant of essential information missing from the 
application.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  VCAA, Pub. L. No. 
106-475, §  4, 114 Stat. 2096, 2097-98 (2000) (to be codified 
as amended at 38 U.S.C. § 5107).

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); See also 38 C.F.R. 
§§ 3.102, 4.3 (2000).

Additional law, VA regulations and court decisions will be 
discussed where appropriate below.

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (1998); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).    

Service medical records indicate that in January 1989 the 
veteran injured his knee when he fell down a flight of 
stairs.  At that time the veteran complained of swelling, 
pain, and a giving way sensation with any type of twisting 
motion.  Arthroscopy of the right knee was performed to 
reconstruct the torn anterior cruciate ligament.  

In February 1993 the veteran was provided a VA examination.  
He presented with complaints of daily pain, discomfort and 
limitation of motion of his right knee.  The veteran was 
diagnosed with internal derangement of the right knee, post 
reconstructive surgery, with retained hardware and residual 
limitation of flexion and motion.  

In September 1997 the RO granted the veteran service 
connection for residuals of an injury to the right knee, 
status post anterior cruciate reconstruction. A 10 percent 
disability rating was assigned under 38 C.F.R. § 4.71a, 
Diagnostic Code 5259 [cartilage, semilunar, removal of, 
symptomatic].

The veteran filed a claim of entitlement to an evaluation in 
excess of 10 percent in September 1999.  He was afforded a VA 
examination in October 1999, at which time he complained of 
right knee pain, swelling and diminished stamina.   The 
veteran reportedly worked full time as a mail carrier.  He 
reported that his right knee disability caused difficulties 
with his job and at home because he had difficulties 
ambulating and making twisting movements. 

Physical examination revealed a range of motion from 0 to 90 
degrees with pain on flexion beyond 90 degrees.  It was 
specifically noted by the examiner that the veteran suffered 
no additional limitation due to pain.  The veteran's gait was 
antalgic and his right knee showed mild puffiness when 
compared with the left knee.  The examiner noted that at the 
time of examination there was no subluxation or lateral 
instability.  X-rays revealed metal screws, which were used 
for previous ligament surgery at the distal femur and 
proximal tibia.  He was diagnosed with residuals of anterior 
cruciate ligament reconstruction of the right knee with pain 
and functional limitations.  

In his February 2000 substantive appeal, the veteran alleged 
that the October 1999 VA examination was inadequate inasmuch 
as it did not address subluxation or lateral instability.  He 
also contended that the RO should have considered his 
diagnoses and symptomatology under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

In an April 2000 VA Form 646, the veteran's accredited 
representative pointed out that the examination report 
indicated that the veteran's right knee condition caused 
pain, swelling and decreased range of motion.  The 
representative stated: "Based on the findings of the exam, 
the veteran contends that he should be rated as having a 
moderate knee disability."  


Analysis

Initial matter - duty to assist under the VCAA 

As discussed above, VA has a duty to assist the veteran in 
the development of facts pertinent to his claim.  See VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The record in 
this case reflects that the veteran has undergone a recent VA 
examination.  The veteran and his representative have not 
referred to any other evidence which is pertinent to his 
claim and which has not been obtained.  The Board believes 
that there is ample medical and other evidence of record to 
adjudicate this claim.  In addition, the veteran has been 
given ample opportunity to present evidence and argument in 
support of his claim.  

The veteran contended in February 2000 that the October 1999 
VA examination was inadequate.  He specifically alleges that 
the October 1999 VA examiner did not consider subluxation or 
lateral instability.  However, the veteran did not present to 
the examination with complaints of subluxation or lateral 
instability and the examiner specifically noted that there 
were no episodes of such.  The Board has reviewed the October 
1999 examination report and does not believe that it is 
inadequate.  Accordingly, the Board sees no need to remand 
this case for another examination.    

For the reasons expressed above, the Board concludes that 
VA's statutory duty to assist the veteran in the development 
of his claim has been satisfied.  

Discussion

(i.)  Selection of rating criteria

As noted above, veteran's service-connected residuals, injury 
right knee, status post anterior cruciate reconstruction are 
currently evaluated as 10 percent disabling under Diagnostic 
Code 5259.  The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
Diagnostic Code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  

Impairments of the knee that are not otherwise specified are 
to be evaluated as severe, moderate, or slight under 
Diagnostic Code 5257.  The veteran continues to complain of 
pain, swelling and limited motion of the right knee.  While 
Diagnostic Code 5259 contemplates symptoms associated with 
removal of cartilage from the knee, it does not provide for 
an evaluation commiserate with the varying severity of those 
symptoms.

The Board believes that the veteran's disability is more 
appropriately rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  In so concluding, the Board has taken into 
consideration the provisions of 38 C.F.R. § 4.21 (2000) [It 
is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.]  

(ii.)  Application of rating criteria

After having carefully considered the evidence, the Board is 
of the opinion that the veteran's service-connected right 
knee disability may be assigned a 20 percent rating under 
Diagnostic Code 5257 by applying the provisions of 38 C.F.R. 
§ 4.7 (2000) [Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise the lower rating will 
be assigned.] 

The Board, upon review of the evidence, believes that the 
disability picture here presented approximates moderate 
disability.  The October examination report indicates that 
such symptomatology as pain, swelling and limitation of 
motion interferes with the veteran's activities, both on the 
job and at home.  Such symptoms may be considered to be 
greater that "slight".  Therefore, the Board finds that the 
veteran's symptomatology is best encompassed by a 20 percent 
evaluation under Diagnostic Code 5257.

The Board observes that in April 2000, the veteran through 
his representative expressed the contention that his right 
knee disability was "moderate".  As discussed in detail 
above, the Board agrees with that contention.  However, in 
fairness to the veteran the Board has further explored the 
possibility of assigning an even higher rating for his 
service-connected disability.
  
A 30 percent evaluation under Diagnostic Code 5257 is 
assigned for severe impairment of the knee.  The veteran does 
not require any medication for his service-connected 
disability and indicated to the examiner in October 1999 that 
he is able to treat his pain with ice packs.  He does not 
require the use of crutches, braces, a cane, corrective shoes 
or any other such devices.  Significantly, it appears that 
the knee does not interfere significantly with the veteran's 
employment as a letter carrier.  As discussed by the Board 
above, a disability rating contemplates impairment in earning 
capacity.  See 38 C.F.R. §§ 3,321(a), 4.1 (2000).  Moreover, 
the VA examiner noted that there was no subluxation, episodes 
of dislocation or arthritic symptoms.  Therefore, the veteran 
is not entitled to an evaluation of 30 percent under 
Diagnostic Code 5257.  

(iii.) Rating under other Diagnostic Codes

Notwithstanding the fact that the Board believes that 
Diagnostic Code 5257 is most appropriate in this case, the 
Board has explored the possibility of assigning a higher 
rating under other potentially applicable rating codes. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2000), leg 
motion limited on flexion to 15 degrees warrants a 30 percent 
evaluation; limitation to 30 degrees warrants 20 percent; 
limitation to 45 degrees warrants 10 percent; and limitation 
to 60 degrees is non-compensable.  The 1999 VA examination 
revealed that the veteran could bend his knee 90 degrees 
without pain.  See 38 C.F.R. § 4.71, Plate II (2000).  
Therefore, the application of Diagnostic Code 5260 would not 
result in the assignment of even a compensable evaluation.  

Limitation of motion on leg extension is evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2000).  Pursuant to 
this code, limitation on extension to 45 degrees warrants a 
50 percent evaluation; limitation to 30 degrees warrants 
40 percent; limitation to 20 degrees warrants 30 percent; 
limitation to 15 degrees warrants 20 percent; limitation to 
10 degrees warrants 10 percent; and limitation to 5 degrees 
is non-compensable.  The 1999 VA examination indicated that 
the veteran could fully extend his leg without pain.  
Inasmuch as the veteran can extend his leg to 0 degrees, he 
would not benefit from application of Diagnostic 5261.  

VA Office of General Counsel provided guidance concerning 
increased rating claims for knee disorders.  See VAOPGCPREC 
23-97.  The General Counsel held in VAOPGCPREC 23-97 that a 
veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  

Arthritis is evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  Pursuant to that code, arthritis, when 
established by x-ray evidence, is to be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.  

The 1999 VA examiner specifically noted that there were no 
symptoms of inflammatory arthritis and the x-ray results did 
not indicate such.  In short, the Board concludes, based on 
the evidence, that there is no arthritis in the veteran's 
right knee and therefore, Diagnostic Code 5003 does not 
apply.  

In summary, rating the veteran's service-connected right knee 
disability under other diagnostic codes is either not 
appropriate or would not benefit the veteran.

(iv.)  DeLuca considerations

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (1999) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (1999).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  However, the Court has also held 
that where a diagnostic code is not predicated on a limited 
range of motion alone, such as with Diagnostic Code 5257, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to 
pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).

(v.)  Extra-schedular consideration

The Board notes that the RO, in the February 2000 Statement 
of the Case, concluded that an extraschedular evaluation was 
considered but not warranted for the veteran's service-
connected right knee disability. The veteran was provided 
with a copy of the appropriate regulation, 38 C.F.R. 
§ 3.321(b).  

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996); see 
also VAOPGCPREC 6-96.  As noted above, the RO has addressed 
the matter of the assignment of an extraschedular rating. The 
Board will, accordingly, consider the provisions of 38 C.F.R. 
§ 3.321(b)(1).  See Bernard v. Brown, 4 Vet. App. 384 (1993) 
[when the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
claimant has been given adequate notice to respond and, if 
not, whether [s]he has been prejudiced thereby].  

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993). According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2000).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful. An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

The facts of this case do not show that the veteran's right 
knee disability results in marked interference with his 
employment or that such requires frequent periods of 
hospitalization.  The Board notes the veteran's report to the 
examiner at the time of the October 1999 VA examination that 
his service-connected right knee injury was causing 
difficulties with his job inasmuch as he had difficulty 
ambulating and was unable to make any abduct movements or 
twist his knee.  However, by the veteran's own account he 
continues to work full time and there is no indication that 
his service-connected right knee injury has resulted in 
either frequent or excessive absences or an inability to 
perform his duties.  

Furthermore, there is no indication that the veteran has had 
frequent periods of hospitalization.  Indeed, the competent 
evidence of record indicates the veteran has  only received 
outpatient treatment for his service-connected right knee 
disability since the time of his surgery in 1989.  

The veteran's complaints consist of pain, swelling, and 
decreased stamina, all of which are contemplated by the 
regular schedular criteria.  The evidence of record does not 
reflect any factor which takes the veteran outside of the 
norm, or which presents an exceptional or unusual disability 
picture.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  

Therefore, for the reasons discussed above, the Board finds 
that this case does not warrant the application of extra-
schedular criteria pursuant to 38 C.F.R. § 3.321.  

(vi.)  Conclusion

In summary, a disability evaluation of 20 percent for 
service-connected connected residuals of  right knee injury 
is warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5257 
for the reasons and bases discussed above.  To that extent, 
the benefit sought on appeal is granted.  


ORDER

A 20 percent evaluation for service-connected connected 
residuals of a right knee injury is granted, subject to the 
law and regulations governing payment of monetary awards.    



		
	Barry F. Bohan
	Member
Board of Veterans' Appeals




 


